Helen Arlene Owen, on behalf
                                                                         of all Wrongful Death
                                                                     Beneficiaries and Heirs of Lily
                                                                          Mines, Deceased, et


                              Fourth Court of Appeals
                                     San Antonio, Texas
                                         September 14, 2015

                                        No. 04-15-00561-CV

     SPECIALTY SELECT CARE CENTER OF SAN ANTONIO, LLC dba Casa Rio
                       Healthcare and Rehabilitation,
                                 Appellant

                                                  v.

 Helen Arlene OWEN, on behalf of all Wrongful Death Beneficiaries and Heirs of Lily Mines,
                                     Deceased, et al.,
                                       Appellees

                     From the 45th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-13633
                           Honorable David A. Canales, Judge Presiding

                                           ORDER
        This is an accelerated appeal from a trial court’s order denying a motion to compel
arbitration. Appellant has filed an unopposed motion asking the court to stay all trial court
proceedings pending resolution of the appeal. After review, we GRANT appellant’s motion and
ORDER all proceedings in the trial court staying pending resolution of the appeal in this court or
until further order of this court.

         We order the clerk of this court to serve a copy of this order on all counsel and the trial
court.

                                                       _________________________________
                                                       Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2015.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court